Citation Nr: 1453280	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  02-11 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to November 1973.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2001 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In January 2003, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  The case was remanded by the Board in November 2003 and November 2006.  When this case was before the Board in October 2008, the Board denied the Veteran's claim.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order issued in January 2010, the Court remanded the issue for additional action. 

In a June 2010 decision, the Board again denied the Veteran's claim.  The Veteran again appealed the Board's decision to the Court.  In a November 2011 memorandum decision, the Court vacated the Board's denial of the Veteran's claim and remanded the claim to the Board.  The case was once more remanded by the Board for additional development in October 2012. 

In statements received in November 2013, the Veteran indicated he wished to reopen his previously denied claims for service connection for a dental disability and an anxiety disability.  The Veteran also indicated an intent to file an increased rating claim for his service-connected scar, as well as a new claim for 1151 benefits.  The record does not show that these issues have been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  





FINDING OF FACT

The Veteran's current degenerative disc and joint disease of the low back originated during his active service.


CONCLUSION OF LAW

Low back disability, diagnosed as degenerative disc and joint disease, was incurred in active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As explained below, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim for service connection for a low back disability.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014) or 38 C.F.R. § 3.159 (2014).

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran contends that service connection is warranted for a low back disability because it originated while he was serving on active duty.  His October 1969 pre-induction examination was negative for any spine abnormalities.  The Veteran's subsequent service medical records show he reported experiencing significant low back pain after he sustained an injury playing basketball, and again reported recurrent back pain in the course of his November 1973 separation assessment.  

Subsequently, the Veteran was involved in a motor vehicle accident in 1977.  The evidence from Bay Pines VA Medical Center (VAMC) indicates the Veteran sustained multiple fractures of the left side as a result of the accident.  However, no injury of the spine was noted at that time.  The Veteran has also submitted private chiropractic reports from 1986 through 2004, which show consistent treatment for low back pain.  In April 1993, the Veteran underwent an X-ray examination at the Tampa VAMC, which revealed degenerative disc disease at the L5-S1 level.  The Veteran also submitted treatment summaries and somewhat equivocal opinions from his treating chiropractors in February 2002.  On the basis of these reports, the Veteran was afforded a VA examination. 

During a June 2005 VA examination, the examiner indicated the Veteran reported first experiencing low back pain in 1977 following his motor vehicle accident.  The Veteran has since challenged the veracity of the examiner's report.  The examiner also indicated the Veteran lifted weights excessively.  In sum, the examiner concluded the Veteran's degenerative disc disease was more likely than not unrelated to his in-service injury. 

The Veteran underwent another VA examination in September 2013.  Although the examiner indicated the Veteran's file was reviewed, the examiner curiously stated the Veteran had not complained of low back pain until 2004.  However, as noted above, the Veteran's file is replete with records showing ongoing chiropractic treatment since the mid-1980s.  The examiner subsequently concluded the Veteran's low back condition is less likely as not related to service, because, "there was no evidence of chronic disability of low back condition noted in SMR and after active duty."  As also noted above, the Veteran sustained a back injury just one month prior to separation from active duty, and was treated for that condition in the weeks leading up to his discharge.  He again noted recurrent back pain on separation; however, the examiner provided the aforementioned terse opinion without mention of the Veteran's in-service injury.  Based on the following inconsistencies, the Board has afforded this examination report minimal probative value. 

In August 2012, the Veteran provided an opinion from his treating chiropractor, which indicates he had treated the Veteran since 1987.  The clinician stated it was his belief that the Veteran's degenerative disc disease is directly related to the injury he sustained in service in 1973.  In support of his opinion, the clinician stated a sprain/strain of the lumbar spine is frequently the root cause of degenerative joint disease.  The examiner further explained that following a ligamentous strain, the soft tissue scars and loses it flexibility, thereby leading to degeneration.  The clinician stated he believed this is what happened in the Veteran's case.  

In a March 2014 case review, Dr. M concluded there is a 50 percent chance or greater that the Veteran's current condition is related to the injury he had in service.  The physician indicated he reviewed the Veteran's claim file, and noted the Veteran's various treatment notes from service to the present time.  In sum, the physician stated it was his belief the Veteran did indeed have a herniated disc in service, as originally considered in the differential diagnosis at that time.  The physician stated a herniated disc would not have been apparent on X-rays, and as such, it is plausible that it went undetected.  

Based on the foregoing, the Board concludes that the current degenerative disc and joint disease of the Veteran's low back originated during his active service.  Service treatment records indicate that the Veteran had complaints of low back pain following a basketball injury a month prior to his separation from active service.  His VA examinations showed degenerative disc and joint disease.  The Board acknowledges that the June 2005 and September 2013 VA examiners found the Veteran's current disability to be less likely than not causally related to his in-service injury.  However, as noted above, the September 2013 VA opinion has been afforded little probative value, based on the clearly erroneous clinical history noted by the examiner.  Furthermore, the Veteran has provided two medical opinions that support his assertion that his current disability is causally related to his in-service injury.  

The Board finds that the evidence in favor of the claim is at least in equipoise with that against the claim.  Therefore, service connection is in order for the Veteran's low back disability.


ORDER


Service connection for low back disability, diagnosed as degenerative disc and joint disease, is granted. 



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


